         Case 1:20-cv-04583-MKV Document 61 Filed 04/07/21 Page 1 of 6




April 7, 2021

The Honorable Mary Kay Vyskocil
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                Re:    Penske Media Corp. v. Shutterstock, Inc., 20-cv-4583 (MKV)

Dear Judge Vyskocil:

       Plaintiff and Counterclaim Defendant Penske Media Corporation and Defendant and
Counterclaim Plaintiff Shutterstock, Inc. submit this joint letter pursuant to the Court’s March
19, 2021 Notice of Initial Pretrial Conference and in advance of the April 14, 2021 Initial Pretrial
Conference.

Nature of the Case

       A. PMC’s Position

        PMC’s Claims. PMC is a digital media and publishing company that publishes brands
covering the entertainment and fashion industries, including the legendary Women’s Wear Daily,
Variety, and Rolling Stone, and PMC also owns and controls a vast and growing photograph
collection related to these publications. Defendant Shutterstock owns and operates a website that
historically licensed commercial digital imagery—aka “stock” photographs—to third parties on
behalf of photographers and other content owners.

        In 2015, the parties entered into an Archive & Event Hosting and Licensing Agreement.
That agreement provided Shutterstock exclusive worldwide rights to license photographic
images from PMC’s archive and allowed Shutterstock to leverage PMC’s insider access to
fashion and Hollywood events to photograph such events and license the resulting images, both
on PMC’s behalf. PMC brings this action to remedy Shutterstock’s pretextual invocation of the
COVID-19 pandemic to re-write and terminate an agreement that Shutterstock has successfully
used to transform itself from a provider of low value “stock” photographs to a purveyor of
prestigious news and editorial content and to redress other wrongs.

        PMC’s Amended Complaint contains four claims for relief: breach of contract, breach of
the implied covenant of good faith and fair dealing, copyright infringement, and violations of the
Digital Millennium Copyright Act.
         Case 1:20-cv-04583-MKV Document 61 Filed 04/07/21 Page 2 of 6

The Honorable Mary Kay Vyskocil                                                           Page 2
April 7, 2021
        PMC’s claim for breach of contract concerns Shutterstock’s (1) wrongful termination of
the agreement and its refusal to pay PMC sums due under that agreement for the contract year
July 1, 2020 – June 30, 2021; and (2) refusal to attend and shoot various events sponsored by
PMC in prior contract years. Shutterstock contends that the consequences of COVID-19 caused
PMC to breach a purported contractual obligation to provide Shutterstock with various events to
attend and photograph and also allows Shutterstock to terminate the agreement on “frustration of
purpose” grounds. PMC, however, had no obligation under the agreement to ensure that any such
events were held or occurred. Rather, PMC was obligated to provide Shutterstock with access to
any such events that were, in fact, held, and PMC has never breached that obligation.
Shutterstock, accordingly, may not rely upon any theory of breach to justify its wrongful
termination. Shutterstock also may not justify its termination on the doctrine of frustration of
purpose, as that doctrine applies only where an agreement is rendered virtually worthless. Even
with the impacts of COVID-19, Shutterstock earned tremendous benefits under the parties’
agreement for the past five years, and, absent Shutterstock’s premature and wrongful
termination, Shutterstock would have continued to enjoy many of the key benefits under that
deal, including the unrestricted right to license the photographs in the PMC collection and to
attend and photograph events that continue to be scheduled within the parameters of COVID-19.
        PMC’s claim for breach of the implied covenant of good faith and fair dealing alleges
that Shutterstock declined to use PMC’s credentials to attend and photograph so-called “Third-
Party Events” for the parties’ mutual benefit, but nevertheless went ahead and attended and
photographed those events for itself. Although the agreement did not expressly obligate
Shutterstock to attend these events, it set up a cooperative framework for the parties to mutually
benefit from the photographs that Shutterstock took at these events. Accordingly, PMC
justifiably understood that Shutterstock would use PMC credentials to attend and photograph the
Third-Party Events that Shutterstock did, in fact, attend and photograph.
       PMC’s claim for copyright infringement concerns Shutterstock’s continued exploitation
of PMC’s photographs even after Shutterstock wrongfully terminated the agreement from which
Shutterstock’s exploitation rights emanate. Shutterstock contends that its continued post-
termination use cannot constitute infringement because Shutterstock was authorized to exploit
these works pre-termination, but that argument has no support in the law and is contrary to
Shutterstock’s own tacit admissions to the Court that it would need to halt its exploitation of
PMC’s works upon its purported termination date to avoid an infringement claim.

        PMC’s claim for violations of the DMCA alleges that Shutterstock falsely identified itself
as the copyright owner of PMC-owned works on the website that Shutterstock uses to license
images to third parties, and that Shutterstock did so to conceal Shutterstock’s own infringement.
Shutterstock contends that the DMCA does not apply to the challenged conduct because
Shutterstock never intended to convey false copyright information to induce its own customers to
infringe PMC’s works. That contention ignores the controlling case of Mango v. BuzzFeed, Inc.,
970 F.3d 167, 172 (2d Cir. 2020), which holds that a defendant violates the DMCA when it uses
false copyright management information to hide its own infringing conduct.
       The parties dispute whether PMC owns the copyright to certain of the works at issue in
PMC’s copyright and DMCA claims and whether PMC’s inclusion of the disputed works within
various group copyright registrations renders those registrations invalid. PMC and Shutterstock
         Case 1:20-cv-04583-MKV Document 61 Filed 04/07/21 Page 3 of 6

The Honorable Mary Kay Vyskocil                                                           Page 3
April 7, 2021
have been working to resolve their ownership dispute, and PMC disagrees that this issue could
invalidate its registrations with respect to those images that Shutterstock concedes PMC owns.
        Shutterstock’s Counterclaims. Shutterstock’s first two Counterclaims are for Rescission
and Restitution under the agreement. These claims are primarily mirror images of PMC’s breach
of contract claim regarding Shutterstock’s wrongful termination of the agreement and fail
primarily for the reasons explained above. Shutterstock’s third Counterclaim that PMC breached
the agreement by failing to deliver a sufficient number of digital copies of archive images during
the months in 2020 before Shutterstock terminated the agreement. This claim fails because the
agreement did not obligate PMC to deliver any specific number of images and, to the extent
Shutterstock seeks to assert a claim under the implied covenant, PMC acted at all times in good
faith. Shutterstock’s fourth and fifth Counterclaims for breach of Shutterstock’s Website Terms
of Use and violations of the Computer Abuse and Fraud Act alleges that PMC obtained 24
images from Shutterstock’s website under the agreement after Shutterstock purported to
terminate that contract. Despite PMC’s repeated requests, Shutterstock has refused to provide
PMC with any details regarding this claim, including the images that PMC allegedly obtained
from Shutterstock after the date Shutterstock purported to terminate the agreement and which
PMC user or users allegedly obtained those images. In addition, regardless of these facts,
Shutterstock’s claim fails as a matter of law to the extent Shutterstock wrongfully terminated the
agreement, as PMC contends, such that its termination would not be legally valid.

       B. Shutterstock’s Position

         This lawsuit involves a business dispute over a five-year contract, namely, the Archive &
Event Hosting and Licensing Agreement (the “Contract”), that is now terminated, and which
would have expired by its own terms on June 30, 2021. The claims set forth in PMC’s Amended
Complaint (Dkt. No. 26)—in particular, breach of contract, breach of the implied covenant of good
faith and fair dealing, copyright infringement, and a claim under the Digital Millennium Copyright
Act (“DMCA”)—are rooted in Shutterstock’s declination to pay a specific amount as an advance
on services from PMC in the year July 1, 2020-June 30, 2021. As detailed in its pending second
motion to dismiss, the implied covenant claim is not permissible under New York contract law,
the ill-fitting DMCA claim does not plausibly plead the required elements, and the copyright claim
is similarly deficient. Shutterstock additionally notes that while the motion has been pending, a
panel of the Second Circuit recently affirmed the dismissal as a matter of law of DMCA claims,
albeit under Section 1202(b), against a stock photography company that acted in accordance with
its understanding of a license agreement and had no prior reason to know of any issues. See Zuma
Press, Inc. v. Getty Images (US), Inc., 19-3029, 19-3177 (2d Cir. Mar. 3, 2021) (summary order),
at 5-7.
        The primary purpose of the parties’ Contract was for PMC to provide photographs of live
events. Shutterstock argues that because the COVID-19 pandemic effectively eliminated all live
events (including key events specifically mentioned in the Contract), and there was no sign of the
pandemic being a short-term problem, the purpose of the parties’ Contract was frustrated. PMC
refused to confer about the situation in good faith. Indeed, when Shutterstock raised its concerns,
PMC retaliated by severely reducing the content it could provide (i.e., archival content), which
itself made up a small part of the value of the parties’ Contract. After PMC rebuffed efforts to
discuss a rational resolution and continued to refuse to perform under the parties’ agreement,
         Case 1:20-cv-04583-MKV Document 61 Filed 04/07/21 Page 4 of 6

The Honorable Mary Kay Vyskocil                                                             Page 4
April 7, 2021
Shutterstock formally terminated the Contract. PMC’s position that it is entitled to a windfall for
providing no services runs counter to black-letter principles of the frustration of purpose doctrine.
Even PMC, in using the pandemic as an excuse for its own breaches, agrees that it cannot have it
both ways.
        On March 24, 2021, Shutterstock filed a Counterclaim (Dkt. No. 59). In addition to
seeking rescission and restitution under the frustration of purpose doctrine, Shutterstock’s
Counterclaim alleges causes of action pertaining to PMC’s dramatic reduction of archival and
live-event content in early 2020 (i.e., breach of contract); PMC’s continued access to and use of
the Shutterstock image bank despite its insistence that the Contract terminated in mid-July (i.e.,
breach of Shutterstock’s terms of use and violation of the Computer and Fraud Abuse Act); and
PMC’s reckless or knowing registration of dozens of Shutterstock-owned photos with the U.S.
Copyright Office to create standing to bring its off-target claims over unspecified copyright
infringement (i.e., declaratory judgment of invalid copyright registrations).

       PMC made a request for information about continued access during the parties’
conference on April 2, 2021; there were no prior requests made, and Shutterstock is considering
the request. PMC has never previously asked for information on the images but rather
information identifying the account accessed. During that same conference, PMC also followed
up requesting information about the improperly registered photographs; PMC had raised this
question once in the midst of the briefing on the second motion to dismiss, and the matter fell
through the cracks. Shutterstock has agreed to look into it, but notes that significant work may be
involved and, given various factors, the issue may not be resolved in any event.

Statement of Subject Matter Jurisdiction and Venue

        This Court has subject jurisdiction over PMC’s claims of copyright infringement and
violations of the Digital Millennium Copyright Act under 17 U.S.C. §§ 1331 and 1338(a). This
Court has subject matter jurisdiction over PMC’s contract claims under 28 U.S.C. § 1367
because these claims are so related to the claims in the action within this Court’s original
jurisdiction that they form part of the same case or controversy under Article III of the United
States Constitution. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and
1400(a), because Shutterstock’s principal place of business is located, and thus Shutterstock
resides, in this District, and because Shutterstock waived in the agreement any and all objections
to venue in the federal and state courts located in New York.

        With respect to Shutterstock’s Counterclaim, this Court has subject matter jurisdiction,
pursuant to 28 U.S.C. § 1367(a), because the claims alleged therein form part of the same case or
controversy as those alleged in PMC’s Amended Complaint. Subject matter jurisdiction also
exists over the fifth and sixth causes of action set forth in the Counterclaim, pursuant to 28
U.S.C. § 1331 and/or the Declaratory Judgment Act, 18 U.S.C. § 2201, because the relief sought
therein arises under the laws of the United States, including, in particular, the Computer and
Fraud Abuse Act , 18 U.S.C. § 1030, and the Copyright Act, 17 U.S.C. § 101, et seq. In
addition, venue is proper in this District under 28 U.S.C. § 1391. PMC waived in the Contract at
issue any and all objections to venue in the federal and state courts located in New York.

Procedural Posture
          Case 1:20-cv-04583-MKV Document 61 Filed 04/07/21 Page 5 of 6

The Honorable Mary Kay Vyskocil                                                                Page 5
April 7, 2021


        Motions made and decided. No motions have been made which the Court has decided.
Each of Plaintiff and Defendant anticipate making motions for summary judgment at or before
the close of discovery with respect to one or more of the claims it has asserted in the action.
Shutterstock previously filed a motion to dismiss PMC’s claims for breach of the implied
covenant, copyright infringement and violations of the DMCA. That motion is fully briefed, and
the Court’s decision is pending. At the conference, Shutterstock intends to address its request for
an application for a stay of discovery, and the parties’ positions on that issue are set forth at Dkt
No. 51. Shutterstock clarifies that by submitting the proposed Case Management Plan, it does
not intend to waive its arguments that discovery should be stayed for the reasons outlined in its
prior letter.

       Discovery. Each of the parties intends to serve written document requests, interrogatories,
and requests for admission pertaining to the claims and counterclaims in this action, to the extent
not dismissed on the pleadings. Each of the parties also intends to take depositions, including
depositions of individuals and under Federal Rule of Civil Procedure 30(b)(6).

         Settlement. PMC believes the parties have discussed settlement at various times before
and after PMC filed its Complaint and Shutterstock filed its Counterclaims, including on April 2,
2021, pursuant to the Court’s Notice of Initial Pretrial Conference. Shutterstock’s view is that
since the lawsuit was filed last June, settlement discussions have consisted of one offer to PMC
last fall, which PMC rejected without any specific counter, and the parties’ discussion last week
centered primarily on why prior discussions broke down and whether PMC would be amenable
to an early mediation without preconditions.

        The parties disagree on the appropriate time to hold such a mediation. Shutterstock has
suggested that the parties hold an early mediation in light of the facts that: (a) the parties were
engaged in discussions when it became clear that the pandemic was going to impact the core
content at the heart of the agreement, and those discussions ceased when PMC elected to sue in
June 2020 (i.e., four weeks after Shutterstock sent its initial letter invoking the provision of
Section 8 of the Contract and prior to the notice of termination for failure to cure the breach); (b)
the potential range of recovery as to both sides is easy to ascertain, and the facts are generally
known and the effect of the pandemic on live events during the July 1, 2020-June 30, 2021
period is similarly known; (c) the cost of formal fact discovery as compared to the likely
recovery for either side, not to mention the time, energy and effort involved therein, is relatively
high, particularly given the amount and range of claims that the parties have asserted against
each other; and (d) a mediated discussion with those responsible for the business concerns may
result in a resolution before the parties have spent the bulk of the cost of litigating the case in fact
discovery. Accordingly, Shutterstock requests that the parties be ordered to mediation, to be
held in good faith, sooner rather than later. In light of the business interests at play, Shutterstock
has recommended a private mediator, with the costs to be split between the parties.

        PMC does not believe that an early mediation will be productive given the parties’
positions. The parties’ discussions regrettably ceased once Shutterstock made clear that it would
not compromise its position that it had the right to terminate the agreement, a position that PMC
maintains is erroneous. While PMC would be willing to agree to private mediation at the close of
         Case 1:20-cv-04583-MKV Document 61 Filed 04/07/21 Page 6 of 6

The Honorable Mary Kay Vyskocil                                                           Page 6
April 7, 2021
fact discovery it would not consent to a private mediation at this stage and would not agree to
bear the costs associated with such a proceeding.

                                             Sincerely,

                                             /s/ Cynthia S. Arato           /s/ Eleanor Lackman
                                             Cynthia S. Arato               Eleanor Lackman
